Citation Nr: 0208761	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  94-15 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES


1.  Entitlement to an increased evaluation for lumbosacral 
strain with degenerative disc disease, currently evaluated as 
20 percent disabling.

2.  Entitlement to an increased evaluation for right 
hemicolectomy/volvulus with spastic colitis and 
psychophysiologic gastrointestinal condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to May 1974.  
This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  In 
May 1996 and December 2000, the Board remanded the case for 
further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  

Two issues were referred to the RO for additional development 
in the two prior Board decisions.  The issues involved a 
construed claim for whether there was new and material 
evidence to reopen a claim for entitlement to service 
connection for a left knee disorder and whether there was 
clear and unmistakable error (CUE) in a May 1989 rating 
decision.  As it again appears that no action has been 
undertaken with regard to these claims, they are again 
referred to the RO for further development.  Likewise, the 
July 2001 VA psychiatric examiner diagnosed post-traumatic 
stress disorder (PTSD), and the veteran's representative has 
indicated that this constitutes new and material evidence to 
reopen the veteran's claim for service connection for PTSD.  
Accordingly, this issue is also referred to the RO for 
appropriate development and initial adjudication. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's lumbosacral strain with degenerative disc 
disease, is manifested primarily by subjective complaints of 
constant pain and bilateral radiculopathy and objective 
evidence of paraspinal muscle spasm with no more than 
moderate limitation of motion; there is no more than moderate 
recurring attacks of intervertebral disc syndrome.

3.  Residuals of a right hemicolectomy/volvulus with spastic 
colitis and psychophysiologic gastrointestinal reaction are 
manifested primarily by alternating constipation and 
diarrhea, occasional vomiting, with objective findings 
showing no malnutrition, anemia or weight loss or objective 
evidence of severe resection symptoms or residual adhesions.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for lumbosacral strain with DDD have not been met.  38 
U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 1991 & West Supp. 
2001); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2001).

2.  The criteria for an evaluation in excess of 30 percent 
for residuals of right hemicolectomy/volvulus with spastic 
colitis and psychophysiologic gastrointestinal condition have 
not been met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 
1991 & West Supp. 2001); 38 C.F.R. § 4.132, Diagnostic Code 
9502, Note (2) (1996); 38 C.F.R. §§ 4.7, 4.114, Diagnostic 
Codes 7301,7319, 7329, 4.126(d) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  The veteran was informed in statements of the 
case dated in July 1992 and February 1997, and in 
supplemental statements of the case dated in November 1996, 
August 1997, September 1999, May 2000, and August 2000 of the 
criteria necessary for a higher rating, and the evidence 
considered in making each determination.

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed with respect to 
these issues, that VA has given the appellant adequate notice 
regarding the evidence necessary to substantiate his claims 
and that no further assistance to the appellant is required 
to comply with the duty to assist mandated by statute.  
38 U.S.C.A. § 5103A (Supp. 2001).  There have also been final 
regulations promulgated to implement the new law.  See 66 
Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  It is noted 
that the appellant was notified of the new law and 
information concerning evidence needed to support his claims 
in correspondence sent to him in February 2001.  At that 
time, he was also requested to provide information regarding 
an alleged 1999 surgery.  The veteran did not respond to the 
request.  There is no indication that there is any additional 
evidence that could be obtained that would be useful in 
substantiating these claims.

Factual Background

Service connection was granted for right 
hemicolectomy/volvulus with spastic colitis and 
psychophysiologic gastrointestinal condition in a December 
1974 rating decision and assigned a 20 percent evaluation.  
The rating decision also granted service connection for a 
lumbar muscle strain, assigned a 10 percent evaluation.

In September 1990, the veteran raised the current claim for 
an increased evaluation for lumbar muscle strain.  He also 
claimed an increased evaluation for his residuals of the 
right hemicolectomy/volvulus.  A February 1992 rating 
decision increased the ratings for his lumbar muscle strain 
and residuals of right hemicolectomy/volvulus to 20 and 30 
percent, respectively.  He subsequently perfected an appeal 
of the rating for his lumbar muscle strain.  With regard to 
the issue of increased evaluation for residuals of a right 
hemicolectomy/volvulus, the veteran also perfected his appeal 
of a later October 1996 rating decision denying an increased 
evaluation.

VA treatment records reflect that the veteran was discharged 
from the Domiciliary Homeless Veterans Rehabilitation Program 
in August 1989.  It was noted that he suffered daily 
stiffness, and sciatic nerve symptoms during his treatment in 
the program.  He took Motrin three times a day to relieve his 
symptoms.  Physical examination revealed somewhat stiff 
paraspinous musculature from the mid thoracic to the sacral 
spine areas with uncompromised range of motion.  

A March 1991 X-ray study of the lumbosacral spine revealed 
mild L5-S1 intervertebral disc narrowing without associated 
endplate change.  There were no other abnormalities.  

A March 1991 physical therapy (PT) report shows that the 
veteran complained of progressively worsening low back pain 
with a two-year history of occasional radiculopathy into the 
posterior left lower extremity.  Low back range of motion was 
evaluated as 75 to 80 percent of normal.  The assessment was 
symptoms of mechanical low back pain (LBP) and movement 
dysfunction secondary to soft tissue tightness.  He was given 
exercises and stretches and used a TENS unit.  A July 1991 
record shows that he continued to have fluctuating LBP that 
was rated 5/10 at that time.  

In September 1991, the veteran underwent a VA compensation 
examination.  He complained of intermittent constipation and 
diarrhea occurring in approximate three-day cycles with 
associated cramping and gurgling.  He did not take medication 
for these symptoms.  He also complained of daily LBP that 
often woke him at night.  The veteran reported a progressive 
numbness in the lateral aspect of his right thigh, calf and 
foot.  He had weekly PT sessions and used a TENS unit at 
night.  He could walk approximately 1/4 of a mile before 
exacerbating his LBP and could sit or stand approximately 30 
minutes before doing the same.  He took Motrin for his back 
pain at least three times a week and estimated he lost two 
weeks of work each year because of his pain.

Physical examination of his abdomen revealed a 10-inch 
midline surgical scar, and mild tenderness in the bilateral 
middle area of his abdomen with a slight increase in bowel 
tones throughout.  There was some abdominal muscle scarring 
palpable with some discomfort underneath the incisional scar.  
Examination of the spine revealed a mild increase of 
paraspinal muscular tone in the lower lumbar region and a 
mild loss of lumbar curvature.  The examiner observed that 
the veteran was able to bring his fingertips to only about 
eight inches from the floor when flexing his spine with some 
evident discomfort.  Straight leg raising (SLR) was 
bilaterally positive at 45 degrees.  There was decreased 
sensation in the lateral aspect of the right thigh, calf, and 
foot.  The diagnoses included status post hemicolectomy with 
residual colitis and intermittent diarrhea and constipation 
and LBP with right lower extremity radiculopathy.  The 
examiner noted that the veteran had a mild increased tone as 
well as a decreased range of lumbar spinal motion.

A private August 1992 magnetic resonance imaging (MRI) scan 
of the veteran's lumbar spine revealed degenerative disc 
disease (DDD) at L4-5 and L5-S1, mild to moderate acquired 
spinal stenosis at L4-5 and L5-S1 with no evidence of 
herniated nucleus pulposus.  

During his March 1993 personal hearing, the veteran testified 
that his back condition had worsened.  He experienced right 
leg radiculopathy in the previous two years with chronic 
numbness of the right lower extremity, and believed he was 
also beginning to experience left leg radiculopathy also 
associated with numbness.  He was unable to participate in 
athletic activities because of his back pain and was unable 
to stand or sit for more than 30 minutes.  His low back pain 
woke him at night and reduced his sleep to approximately 5 
hours a night.  PT sessions helped him maintain his current 
functional level, but he believed he had lost back range of 
motion in all directions.  He wore a lumbosacral support.  He 
had been counseled regarding back surgery, but had elected 
not to have surgery.  With regard to his residuals of 
hemicolectomy/volvulus, the veteran testified that he 
experienced a great amount of flatulence and bowel 
irregularity.  

During an April 1993 VA general medical examination, the 
veteran complained of intermittent constipation, occurring 
twice a week and diarrhea occurring at least once a week.  He 
complained of daily stomach pain, gas, and nausea.  With 
regard to his back, the veteran complained of a constant mid 
low back pain that radiated down the back of both legs and 
was associated with numbness in both lower extremities.  He 
experienced difficulty sleeping at nights because of the pain 
and had decreased his physical activities.  Upon examination, 
the abdomen was soft with good bowel sounds.  There was 
diffuse tenderness without rebound and no organomegaly was 
noted.  Examination of the low back showed moderate 
tenderness to palpation over the lumbar and sacral regions of 
the spine and some tenderness to palpation bilaterally over 
the paraspinous muscles.  There was some loss of lumbar 
lordosis.  Lumbar flexion was to 60 degrees with marked low 
back pain, extension to 5 degrees with pain noted.  Lateral 
motion also elicited some low back discomfort.  Diagnoses 
included history of low back strain with chronic LBP.  

A March 1995 VA gastrointestinal (GI) examination report 
shows the veteran's complaints of chronic bowel dysfunction 
with intermittent diarrhea and constipation.  During his 
periods of diarrhea, he experienced three to four loose 
stools a day.  He also complained of daily problems with gas 
and GI cramping.  Stress and diet exacerbated these symptoms.  
He reported no blood or mucus in his stool and stated he took 
Maalox daily for his symptoms.  He estimated he lost 6 days 
of work a year because of his GI condition.  Examination 
revealed an 11-inch midline surgical scar.  Palpation of the 
cephalad two to three inches of the scar produced mild 
discomfort.  There were no other palpable abnormalities 
except for the umbilical hernial defect.  There was no 
evidence of organomegaly or masses, with normoactive bowel 
sounds.  Stool was guaiac negative.  There were no remarkable 
findings on examination.

VA treatment records, dating from March 1993 to June 1996, 
show ongoing PT treatment with fluctuating success.  A May 
1993 PT record indicates that his pain tended to increase 
with reduction in PT.  In June 1993, he complained of 
continued LBP with muscle spasms.  He also experienced 
radiating tingling and numbness into his lower extremities 
with occasional sharp pain.  Examination revealed mild 
scoliosis with mild limitation of motion.  Bilateral SLR was 
positive at 50 degrees due to his hamstrings.  Strength was 
5/5 and sensation was intact bilaterally.  Examination 
conducted in July 1993, shows lower extremity strength, 
sensation and reflexes were within normal limits.  
Sacroilliac alignment and mobility were within normal limits.  
Lumbar range of motion was within normal limits with tight 
lumbosacral fascia at end range of forward flexion.  There 
was mild pain with end range of extension.  A June 1996 
treatment record notes the veteran's pertinent complaints of 
constant LBP with occasional pain in the left leg and some 
lower extremity weakness that was greater in the left leg.  
The impression was chronic LBP, abdominal and extremity 
weakness and very tight hamstrings and back extension.

During his August 1996 VA general medical examination, the 
veteran gave a history of occasional bowel cramping since his 
inservice hemicolectomy.  He described his cramping as 
occurring at least a couple times a week and stated he had no 
problems with his stools.  Regarding his low back, he 
complained of constant pain, and progressive problems with 
numbness in the posterior and lateral aspects of the left 
thigh and calf.  He reported that a private 1995 
electromyography (EMG) study showed left lower extremity 
abnormalities.  He restricted his lifting to 50 pounds, 
participated minimally in sports and took Ibuprofen every 
other day for his pain.  He was unable to sit for more than 
an hour comfortably.  Examination of the abdomen showed no 
evidence of organomegaly, masses or tenderness.  There were 
normoactive bowel sounds present.  Examination of the low 
back revealed some flattening of the lumbar curvature.  
Paraspinal muscular tone was mildly increased in the lumbar 
region.  Flexion was to 80 degrees, extension to 30 degrees 
lateral rotation and flexion were to 35 degrees bilaterally.  
Diminished reflexes were found in both lower extremities, 
although more pronounced in the left leg.  There was 
decreased sensation in the lateral aspect of the left thigh 
and posterior left thigh and calf.  There were no other 
neurological abnormalities.  X-ray studies of the lumbar 
spine revealed no evidence of degenerative disc or joint 
disease.  Diagnoses included status post hemicolectomy with 
residual bowel cramping exacerbated by diet and chronic low 
back strain exacerbating DDD.

VA treatment records, dating from October 1996 to March 1997, 
show ongoing PT therapy treatment for the veteran's low back 
pain with frequent assessments of mechanical low back pain.  
He often complained that the pain radiated into his lower 
extremities.  An October 1996 record notes his complaint that 
his low back pain radiated into his right buttock without 
bowel or bladder incontinence or weakness.  He described what 
felt like a "knot" in his stomach.  He also complained of 
occasional mid-abdominal discomfort, diarrhea and gas.  He 
denied dyspepsia, melena, or bright blood in his stools.  
Examination in November 1996 revealed muscle strength of 5/5 
throughout the lower extremities.  There was evidence that 
the left patellar deep tendon reflex (DTR) was greater than 
the right and the right Achilles DTR was greater than the 
left.  Sharp sensation was reportedly decreased on the left 
medial and lateral thigh and right medial hallux while the 
veteran reported decreased sensation to light touch on the 
left.  SLR was to 45 degrees on the left and 40 degrees on 
the right indicating hamstring tightness.  There was pain to 
palpation along the entire spine and paraspinal muscles were 
tightest from the low thoracic to mid lumbar region.  
Radiological reports indicated no DDD or degenerative joint 
disease.  The impression was that the veteran's hip flexors, 
hamstrings and rectus femoris muscles were exerting abnormal 
biomechanical forces on his lumbar spine.  He also had 
biomechanical abnormalities in his feet and ankles.  A 
December 1996 record notes the veteran had been given a trial 
of Cimetidine for epigastric pain.  He was assessed with 
increased gas and advised to decrease his intake of gassy 
foods.  In March 1997 his PT sessions were discontinued and 
it was noted that the sessions had been of little benefit to 
the veteran.

During his March 1997 personal hearing, the veteran testified 
that his low back condition had gotten worse over the years.  
He developed shooting sciatic pain and numbness down the back 
of his legs into his toes.  He had constant low back pain 
with periods of exacerbation on a weekly basis.  These 
periods sometimes lasted a day at a time.  His back pain both 
prevented his falling asleep and awakened him at night.  The 
numbness in his lower extremities was constant and caused him 
to stumble.  He was told that his back muscles were extremely 
tight.  He took Motrin three times a day to alleviate his 
pain and did stretching exercises and a lot of walking to 
improve the condition.  With regard to his residuals of a 
right hemicolectomy/volvulus, the veteran testified that he 
had spastic colon episodes three to four times a week with 
alternating diarrhea and constipation.  He also vomited two 
to three times a week.  He described having a constant 
tension feeling in his stomach with gas.  He was not 
undergoing treatment for this condition because his 
physicians were unable to find any physical cause.  He was 
previously given Mylanta, but found it exacerbated the 
problem.

During a November 1997 VA general medical examination, the 
veteran complained of occasional abdominal pain with 
diarrhea.  He also indicated occasional vomiting.  There was 
no specific pattern either in tendency toward vomiting or for 
his diarrhea.  He had not lost any weight, there was no blood 
in his stool and he had no recent episodes of vomiting.  He 
felt sore and always distended.  With regard to his back, the 
veteran complained that his condition had worsened since 
service and that he was unable to lift any weight or walk 
more than 1/2 mile at his own pace.  Bending, climbing steps, 
or getting in and out of a car all aggravated his back pain 
and stiffness.

On examination, his gait was normal though he demonstrated a 
stiff back.  There was distention of his abdomen and dullness 
in the flanks, with no shifting dullness.  There was more 
hyperresonance over the left side rather than the right side 
where the hemicolectomy was done.  There was no organomegaly 
or localized areas of tenderness.  Bowel sounds were normal.  
They were diminished on the right side because of the 
previous surgery.  Lumbar flexion was to 70 degrees, 
extension to 25 degrees, bilateral lateral flexion to 25 
degrees and rotation to 30 degrees.  SLR on the right was to 
50 degrees and to 45 degrees on the left side.  There was 
stiffness of the lumbar muscles and paravertebral muscle 
spasm.  Bilateral lower extremity strength was 5/5.  There 
was diminished appreciation of light touch and pinprick over 
the L5-S1 region of the left leg.  DTRs were 1+ for both knee 
jerks and ankle jerks were not elicited.  There was no 
Romberg sign and no wasting of the muscles or abdominal 
fasciculations.  An ultrasound of the abdomen was ordered to 
rule out any ascites.  The diagnosis was DDD of the L5-S1 and 
L4-5 regions causing diminished sensation to light touch and 
pinprick and paresthesisas in the left lower extremity and 
chronic back pain with spasm.  A later abdominal ultrasound 
showed no evidence of ascites.  The examiner further 
diagnosed peritoneal thickening at the hemicolectomy site 
with no other residuals.

After reviewing the veteran's claims folders in April 1998, a 
VA examiner opined that his diagnosed DDD disease was 
independent of his initial low back strain and not a direct 
consequence of his inservice fall.

It was noted in a March 1999, VA psychiatric examination that 
the veteran had recently been released from the hospital for 
surgery to correct a volvulus.  He stated that he "kept his 
nervousness in his stomach."  

During his March 1999 VA orthopedic examination, the veteran 
complained of a lot of back pain from his neck down and 
radiating up into both shoulders and down into both ankles.  
Examination revealed no sciatic notch tenderness.  The 
veteran's gait was symmetrical and he could easily walk on 
his toes and heels.  There was no spasticity or hypertonus in 
the lower back.  Both lower extremities were well-muscled 
without evidence of any atrophy.  Lumbar flexion was to 80 
degrees, extension to 20 degrees and bilateral lateral 
bending and rotation to 35 degrees each.  There were 1+ 
patellar jerks without reinforcement and trace ankle reflexes 
with reinforcement.  The veteran had 5/5 motor strength in 
the lower extremities with strong hip, knee and ankle 
flexors.  There was negative supine SLR to 60 degrees.  At 
the end of the examination, the veteran was able to sit up by 
flexing his low back and had negative seated SLR to past 120 
degrees.  Sensation was intact over all dermatomes to light 
touch, pinprick, vibration and temperature.  The diagnoses 
included lumbago, mild DDD at L4-5 and L5-S1 based on MRI of 
August 1992.  

In November 1999, the veteran underwent a VA examination of 
his GI system.  He complained of discomfort in his stomach 
and bowels and of constant chest pain he associated with his 
abdominal discomfort that was unaffected by what he ate or by 
bowel movements.  He denied any odynophagia, dysphagia, or 
heartburn and related that there was no significant effect of 
any medication.  He took Tums for his discomfort and salsalte 
three times a day and Cimetidine two to three times a day.  
He described his bowel movements as very inconsistent, going 
from constipation to diarrhea three to seven times per day 
with associated abdominal cramps, but without any gross blood 
in the stool.  His weight was stable.  He was previously 
diagnosed lactose intolerant and eliminated certain foods 
from his diet.  He felt he had decreased energy and strength 
and reported having missed approximately 30 days of work the 
previous year because of his stomach problems.  A prior 
barium enema was reportedly normal.  

Upon examination, the veteran was observed to be well-
nourished and there was no evidence of jaundice or anemia.  
His abdomen was moderately potbellied.  His surgical scar had 
a slight keloid formation with midline deep tenderness.  
There was hypertympany of the upper abdomen, normal bowel 
tones and no rigidity, masses, bruits or organomegaly.  The 
diagnoses included large intestinal volvulus status 
postoperative hemicolectomy and psychophysiologic intestinal 
reaction.  The examiner opined that the abdominal wall 
tenderness was incommensurate with the findings and that the 
chest pain might be a function of the veteran's intractable 
"gas" associated with psychophysiologic intestinal 
reaction.  The examiner further opined that the veteran's 
limitation of exertion and motion in response to his symptoms 
was inordinate and was likely abetted by his psychiatric 
problems.

VA treatment records, dating from August 1999 to April 2000, 
show that the veteran complained of chronic LBP exacerbated 
by his computer-related job in August 1999.  A leg length 
discrepancy was also noted.  He was referred to PT for 
posture/alignment training during computing and recommended 
over-the-counter Ibuprofen for pain and was also referred to 
PT for a right shoe lift.

After reviewing the veteran's claims files, a VA orthopedic 
surgeon, in May 2001, opined that minor lumbar disc injuries 
often accompany low back strains.  

During his July 2001 VA compensation examination, the veteran 
complained of constant LBP that interfered with his sleep, 
sexual function and doing certain chores.  He also described 
his LBP as radiating down the back of his legs to his feet, 
unassociated with other paresthesias.  The examiner noted 
that a June 2001 pelvic MRI was within normal limits, but 
showed moderate central canal stenosis without disc 
herniation.  Regarding his residuals of right 
hemicolectomy/vovulus, the veteran complained of increased 
lactose intolerance, constant abdominal tenderness and 
abdominal distention extending into his chest.  He reported a 
second laparotomy for intestinal obstruction due to 
adhesions.  He complained of variable constipation and 
diarrhea with no stooling for two to three days at a time, 
followed by two to three liquidy bowel movements per day.  He 
had occasional bright red spotting on his toilet tissue.  The 
veteran's weight remained stable.  

The veteran was observed to be well-developed and nourished 
with a normal gait and stance.  Examination of his back 
showed normal configuration with no percussive tenderness or 
palpable muscle spasm.  Lumbar flexion was to 90 degrees, 
extension to 20 degrees, and bilateral lateral rotation to 45 
degrees without discomfort.  There was no evidence of motor, 
sensory or vibratory deficits.  There was no loss of muscle 
mass or weakness.  Straight leg raising test was negative and 
DTR's were normal.  The diagnoses were lumbosacral strain, 
lumbosacral DDD, postoperative large intestinal volvulus and 
postoperative adhesions.  The examiner opined that the 
veteran's GI symptoms had a clear physiologic basis arising 
from lactose intolerance and recurrent intestinal obstruction 
and that there certainly could be a psychophysiologic GI 
reaction too.

The July 2001 VA psychiatric examiner noted that the veteran 
was a tense, anxious individual and opined that his tension 
and anxiety contributed adversely to his GI difficulties.  
The examiner further opined that the veteran's GI 
difficulties contributed to his diagnosed dysthymic disorder.  

An October 2001 rating decision granted service connection 
for an incremental increase in the veteran's dysthymia due to 
his GI condition.   

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An unlisted 
disability will be rated under a disease or injury closely 
related by functions affected, symptomatology, and anatomical 
location.  38 C.F.R. § 4.20; see 38 C.F.R. § 4.27 (providing 
specific means of listing diagnostic code for unlisted 
disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

I.  Lumbosacral Strain with DDD

The veteran's lumbosacral strain is currently evaluated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
(Code) 5295.  A 20 percent rating is warranted with muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in the standing position.  A 40 percent 
evaluation is assigned when there is severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, and marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  

In this case, the Board finds that there is no evidence of a 
listing of the veteran's whole spine or a positive 
Goldthwaite's sign, and the medical evidence as a whole does 
not indicate marked limitation in his forward bending or a 
loss of lateral motion, or abnormal mobility on forced 
motion.

The veteran's low back disability could also be evaluated 
under Diagnostic Code 5292, limitation of motion of the 
lumbar spine which a 20 percent rating for moderate 
limitation of motion and a maximal 40 percent evaluation for 
severe limitation of motion.  38 C.F.R. § 4.71, Diagnostic 
Code 5292.   However, as discussed above, the vast majority 
of the VA treatment records and examination reports show no 
more than slight or moderate limitation of motion in all 
planes.  Only the April 1993 examination report indicates 
moderate limitation of motion with marked pain.  Therefore 
the preponderance of the medical evidence shows no more than 
moderate limitation of motion.  

Diagnostic Code 5293, provides a 20 percent rating for 
moderate recurring invertebral disc syndrome attacks; and a 
40 percent rating when there is severe intervertebral disc 
syndrome, demonstrated by recurring attacks with intermittent 
relief.  A 60 percent rating is in order if the disability is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  

Despite the veteran's complaints of constant LBP with 
radiculopathy, as well as earlier VA treatment and 
examination neurological findings that indicate neurological 
impairment in the veteran's lower extremities consistent with 
intervertebral disc syndrome, the more recent 1999 and 2001 
VA examinations show no evidence of motor weakness or muscle 
atrophy in his lower extremities, with intact and symmetrical 
DTR's, as well as intact sensation over all dermatomes.  
Moreover, the March 1999 VA examiner diagnosed mild DDD at 
the L4-5 and L5-S1 levels.  Therefore, considering all the 
evidence of record, and particularly noting the present level 
of disability, the Board finds that, while the veteran does 
demonstrate moderate recurring attacks of intervertebral disc 
syndrome, the preponderance of evidence does not show severe 
recurring attacks with intermittent relief.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
a disability rating in excess of 20 percent under the 
provisions of 5293 or 5292, as there is no evidence of severe 
intervertebral disc syndrome or severe limitation of motion.  
38 C.F.R. § 4.7.

In considering whether the veteran sustained any additional 
functional loss as a result of his low back disability under 
the provisions of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, the 
Board again notes that vast majority of VA treatment and 
examination reports do not indicate any objective evidence of 
painful motion or functional loss due to pain, despite the 
veteran's complaints of pain.  Only the April 1993 
examination report indicates marked pain with low back range 
of motion testing.  Nor has he complained of weakness, 
fatigability or incoordination in his back and there is no 
objective evidence of such at the time of any of his VA 
examinations.  Considering the limitation of motion with pain 
on motion, the Board does not conclude that the veteran's 
disability picture more closely resembles the severity 
required for a rating greater than 20 percent.  38 C.F.R. 
§§ 4.7, 4.40, 4.45; DeLuca, 8 Vet. App. at 206.

There are other diagnostic codes for evaluating the spine 
that provide a rating greater than 10 percent.  However, 
there is no evidence of vertebral fracture, Diagnostic Code 
5285, or ankylosis, Diagnostic Codes 5286 and 5289.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).

The veteran's representative contends that the RO failed to 
comply with the Board's December 2000 remand requesting the 
veteran be afforded a VA orthopedic examination with an 
opinion regarding the etiology of his low back DDD, and that 
further development is therefore necessary because the 
veteran was not actually examined at the time the opinion was 
rendered.  The Board notes that the May 2001 VA opinion was 
rendered after reviewing the claims file and that the veteran 
was later afforded an orthopedic examination.  Moreover, the 
RO favorably determined, based on the medical evidence 
provided, that the veteran's DDD was service-connected.  
Therefore, the Board finds that the RO effectively complied 
with the December 2000 remand order."  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

The Board finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board notes that the veteran's lumbosacral 
strain with DDD has not necessitated frequent periods of 
hospitalization and there is no objective evidence that it 
resulted in marked interference with his employment.  

II.  Residuals of Right Hemicolectomy/Volvulus

The veteran's right hemicolectomy/volvulus with spastic 
colitis and psychophysiologic gastrointestinal condition is 
currently evaluated as 30 percent disabling under the 
provisions of 38 C.F.R. § 4.114, Diagnostic Code 7319.  A 
maximum schedular rating of 30 percent is provided where 
there is severe irritable bowel syndrome, with diarrhea, or 
alternative diarrhea and constipation, with more or less 
constant abdominal distress. 38 C.F.R. § 4.114, Diagnostic 
Code 7319 (2001).

Resection of the large intestine with severe symptoms, 
objectively supported by examination findings is assigned a 
40 percent evaluation.  Resection of the large intestine with 
moderate symptoms is assigned a 20 percent evaluation, and 
with slight symptoms, a 10 percent evaluation is assigned. 38 
C.F.R. § 4.114; Diagnostic Code 7329.  Where residual 
adhesions constitute the predominant disability, it is to be 
rated under Diagnostic Code 7301.

The Board notes that ratings under the digestive system, 
Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2001).

The veteran's symptoms of chronic irritable bowel syndrome 
may also be considered for a higher schedular rating under 
Diagnostic Code 7323 by analogy to ulcerative colitis, based 
on analogous symptoms and systems affected.  See 38 C.F.R. 
§ 4.20 (2001).  Under this code, moderately severe colitis 
with frequent exacerbations warrants a 30 percent evaluation.  
Severe colitis with numerous attacks a year and malnutrition 
and only fair health during remissions warrants a 60 percent 
evaluation.  For a 100 percent evaluation, the colitis must 
be pronounced resulting in marked malnutrition, anemia, and 
general debility, or with serious complication as liver 
abscess.  See 38 C.F.R. § 4.114.

There has been no indication in the veteran's treatment and 
examination reports that he suffers from malnutrition or 
anemia, nor has he made that claim.  Therefore, a higher 
evaluation under the provisions of Code 7323 is not 
warranted.  

The veteran has consistently complained of alternating 
constipation and diarrhea, as well as cramping and occasional 
vomiting.  VA examinations show objective evidence of 
abdominal tenderness.  The November 1997 examiner also noted 
abdominal distention, although an ultrasound ruled out 
evidence of ascites.  The November 1999 examiner expressed an 
opinion that his abdominal wall tenderness was incommensurate 
with the findings, as well as his limitation of exertion and 
motion in response to his symptoms and attributed them 
somewhat to his pyschophysiologic intestinal reaction.  Based 
on this opinion, the Board finds that the veteran does not 
have objectively demonstrable severe residual symptoms 
related to his service-connected disorder and would not 
warrant a 40 percent evaluation under the provisions of Code 
7329.  Rather, the Board finds that the veteran's current 
disability picture is most appropriately rated analogous to 
severe irritable colon syndrome under Code 7319, as the 
medical evidence shows he experiences constant abdominal 
distress with alternating diarrhea and constipation.  
Therefore, the Board does not conclude that the veteran's 
disability picture more closely resembles the severity 
required for a rating in excess of 30 percent.  38 C.F.R. 
§ 4.7.

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for mental 
disorders, effective November 7, 1996.  See 61 Fed. Reg. 
52,695 (1996) (codified at 38 C.F.R. pt. 4).  Where the law 
or regulations change after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).

Prior to November 7, 1996, psychological factors affecting a 
gastrointestinal condition were evaluated under the general 
rating formula for psychoneurotic disorders, 38 C.F.R. 
§ 4.132, Diagnostic Code 9502 (1996).  Note (2) under these 
provisions indicates that when a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.132, 
Diagnostic Code 9502, Note (2) (1996).  The revised 
regulations rate psychophysiologic gastrointestinal reactions 
under the somatoform disorders, Diagnostic Codes 9421 to 
9425.  The regulatory changes also provide 38 C.F.R. § 4.126 
(d) which incorporates Note (2) verbatim.  Therefore the 
Board finds that the regulatory changes did not result in any 
material change to the respective rating criteria for the 
veteran's psychophysiologic gastrointestinal disorder.  38 
C.F.R. § 4.132, Diagnostic Code 9502, Note (2) (1996), 38 
C.F.R. § 4.126(d) (2001).  Further, the Board finds that the 
veteran's current disability picture is most appropriately 
rated under Diagnostic Code 7319, as the medical evidence 
shows his physical manifestations to be more dominant at this 
time.

The Board again notes that the veteran claimed he underwent 
surgery in either 1998 or 1999 to remove abdominal adhesions.  
However, when the RO requested further information regarding 
this surgery, he did not respond.  Although VA must assist a 
claimant, this duty to assist is not always a one-way street, 
and a veteran may not passively wait for assistance in those 
situations in which he may or should have information that is 
necessary in the development of his claim.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the 
provisions of Code 7301 are not for consideration as there is 
no objective evidence of abdominal adhesions at this time.

The Board finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board notes that the veteran's residuals of 
right hemicolectomy/volvulus have not necessitated frequent 
periods of hospitalization and there is no objective evidence 
that it resulted in marked interference with his employment.  



ORDER

An increased evaluation for lumbosacral strain with DDD is 
denied.

An increased evaluation for right hemicolectomy/volvulus with 
spastic colitis and psychophysiologic gastrointestinal 
condition is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

